Citation Nr: 1203811	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-36 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The reopened issue of entitlement to service connection for schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A November 1992 rating decision denied service connection for schizophrenia; the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  A May 2001 rating decision declined to reopen the Veteran's claim for service connection for schizophrenia; the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

3.  Evidence received since the May 2001 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for schizophrenia.


CONCLUSIONS OF LAW

1.  The November 1992 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The May 2001 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3.  Evidence submitted to reopen the claim of entitlement to service connection for schizophrenia is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In 2000, VA's duty to notify claimants of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence were enhanced.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with its duties to notify and to assist in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for schizophrenia in a November 1992 rating decision.  The rating decision was not appealed and is final.  38 U.S.C.A. § 7105 (c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The RO also declined to reopen the issue in a May 2001 rating decision.  That rating decision was also not appealed and is final.  38 U.S.C.A. § 7105 (c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The Veteran did not submit medical documentation or lay statements constituting new and material evidence within the one-year appeal period following either rating decision.  38 C.F.R. § 3.156(b) (1992, 2001, 2011).  The basis of both denials was that the evidence did not show that the Veteran's paranoid schizophrenia had its onset in, or was otherwise related to, his military service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the May 2001 rating decision that addresses this basis.  

Evidence submitted and obtained since the May 2001 rating decision includes VA outpatient treatment records dated from September 1979 to November 2008, and private treatment records from Cherokee Health Systems, St. Vincent's Mercy Medical Center, Unison Mental Health Center, University of Tennessee Family Physicians, and Peninsula Hospital.  The early VA outpatient treatment records reflect earlier treatment for mental health symptoms than was previously evident from the record, as well as the Veteran's November 2007 and May 2008 lay statements as to the onset of his psychiatric symptomatology during service.  This evidence, together, contributes to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, and the Veteran's lay statements are presumed to be credible for the limited purpose of reopening.  Hodge, 155 F.3d at 1363; Justus, 3 Vet. App. at 512-513.  

This evidence is new, as it had not been previously considered by VA, and material as it raises a reasonable possibility of substantiating the Veteran's claim.  As new and material evidence has been submitted, the issue of entitlement to service connection for schizophrenia must be reopened.




ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for schizophrenia is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran's lay assertions as to his in-service symptomatology go towards establishing evidence of a psychiatric disability in service, to include in his November 2007 and May 2008 statements.  The post-service evidence of record reflects a current diagnosis of paranoid schizophrenia.  On this basis, VA's duty to assist has been triggered, such that a VA examination to determine whether the Veteran's currently diagnosed schizophrenia had its onset in service or is otherwise etiologically related to his military service must be conducted.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the reopened issue of entitlement to service connection for schizophrenia is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the etiology of his schizophrenia.  A copy of this Remand and the entire claims file must be made available to and reviewed the VA examiner.  Pertinent documents should be reviewed, including service treatment records, VA and private treatments records, and the Veteran's statements.  Then, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his schizophrenia had its onset in, or is otherwise etiologically related to, the Veteran's military service.  All necessary diagnostic testing should be conducted and commented upon by the examiner.  All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based.

2.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to his last known address, and indicate whether any notice sent was undeliverable.

3.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


